Exhibit 99.2 LoJack Corporation and Subsidiaries Condensed Balance Sheets (in millions) September 30, 2007 December 31, 2006 (unaudited) (audited) Assets Current Assets: Cash and equivalents $ 43.0 $ 24.0 Short-term investments 27.4 22.4 Accounts receivable, net 40.4 37.6 Inventories 16.7 16.2 Prepaid expenses and other 5.3 4.1 Prepaid income taxes 2.1 Deferred income taxes 5.9 5.5 Total current assets 138.7 111.9 Property and equipment, net 22.9 21.5 Deferred income taxes 8.2 6.7 Intangible assets, net 6.5 6.4 Goodwill 54.4 46.3 Other assets 11.0 9.2 Total $ 241.7 $ 202.0 Liabilities and stockholders’ equity Current liabilities: Current portion of long-term debt $ - $ 9.6 Accounts payable 10.3 6.4 Accrued and other liabilities 10.2 6.7 Current portion of deferred revenue 22.5 21.0 Accrued compensation 5.4 6.8 Total current liabilities 48.4 50.5 Long term debt 26.2 9.2 Deferred revenue 32.0 27.8 Deferred income taxes 2.2 2.2 Other accrued liabilities 1.5 Accrued compensation 2.7 2.3 Total liabilities 113.0 92.0 Commitments & Contingent Liabilities Stockholders’ equity: Common stock 0.2 0.2 Additional paid in capital 28.5 33.7 Accumulated & other comp. inc. 8.2 2.4 Retained earnings 91.8 73.7 Total stockholders equity 128.7 110.0 Total $ 241.7 $ 202.0 LoJack Corporation and Subsidiaries Condensed Income Statement Data (in millions, except share and per share amounts) Three Months Ended September 30, 2007 2006 (unaudited) Revenue $ 55.1 $ 54.9 Cost of goods sold 23.7 25.2 Gross margin 31.4 29.7 Costs and expenses: Product development 0.8 1.3 Sales & marketing 12.8 12.2 General and administrative 7.9 7.4 Depreciation and amortization 1.7 1.6 Total 23.2 22.5 Operating income 8.2 7.2 Other income (expense): Interest income 1.1 0.3 Interest expense (0.3 ) (0.3 ) Other 0.2 0.1 Total 1.0 0.1 Income before provision for income taxes 9.2 7.3 Provision of income taxes 2.9 2.1 Net income $ 6.3 $ 5.2 Diluted earnings per share $ 0.33 $ 0.28 Weighted average diluted common shares outstanding 18,992,325 18,820,793 LoJack Corporation and Subsidiaries Condensed Income Statement Data (in millions, except share and per share amounts) Nine Months Ended September 30, 2007 2006 (unaudited) Revenue $ 167.4 $ 162.2 Cost of goods sold 72.6 75.7 Gross margin 94.8 86.5 Costs and expenses: Product development 3.8 4.3 Sales & marketing 35.7 35.1 General and administrative 23.3 22.8 Depreciation and amortization 5.3 4.9 Total 68.1 67.1 Operating income 26.7 19.4 Other income (expense): Interest income 2.1 0.9 Interest expense (0.9 ) (0.8 ) Other 0.7 0.4 Total 1.9 0.5 Income before provision for income taxes 28.6 19.9 Provision of income taxes 9.5 6.2 Net income $ 19.1 $ 13.7 Diluted earnings per share $ 1.00 $ 0.71 Weighted average diluted common shares outstanding 19,051,672 19,340,290
